DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-10, 12-23 have been presented for examination based on the application filed on 4/6/2021.
Claim 23 is new.
Claims 1, 3-5, 7-10, 12-23 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1, 3-5, 7-10, 12-14 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US US Patent No. 7082590 by Kragh et al, in view of PGPUB No. 2003/0023947 by Sakakura et al.
Claims 15-18 rejected under 35 U.S.C. 103(a) as being unpatentable over Kragh, in view of Sakakura, further in view of US PGPUB No. 20100161095 Lindgren L.  (Lindgren  hereafter).
Claims 15-18 only have priority in instant application and it does not extend to parent application 12/331216.
Applicants are invited to request an interview before responding to this action.
This action is made Final.

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.7-9:
Claim Rejections - 35 U.S.C. § 112(a)
…
Under the criteria identified above, claims 1,19, and 20 meet the written description requirement under 35 U.S.C. § 112(a). One-to-one correlation between logical data and physical data is known to those with skill in the art and is disclosed within the specification at least in part in paragraph [0022], The thrust of the application is to link the logical design data and the physical design data that are scattered among many different Project Data Managers (PDMs), as disclosed at least in part in paragraphs [0002] and [0019], The logical data includes the performance requirements for a system that is generated by a computer system. This computer model may indicate the function, layout, and planned location of the system. (See paragraph [0017]) This is in contrast to the physical design data, which provides an implementation of the computer model. Id. The physical design data may include data that is not found in the logical design data or the computer model, and may specify requirements for a conduit, but not specify where in the aircraft the conduit should run (as specified by the computer model) or where the conduit actually runs (as specified by the physical design data.) Thus, it is the correlation between the various computer model aspects and the physical data aspects that is the one-to-one correlation.

The specification also details that conversion of the retrieved logical design data and physical design data is done in a common data format. The common data format may be any one of the formats that permits the one-to-one correlation and the verification via the difference analysis. If not for the common data format, the difference analysis would not be able to be performed to identify the non-conformances. The particular common data format is of relatively minor consequence. Instead, and more significant with respect to the claimed invention, is that the data is converted into any format that permits a comparison. [A] Again, one of ordinary skill in the art would understand this from the original specification.

(Response 1) The specification ¶ [0002][0017][0019] and [0022] cited above are presented below for quick review:
[0002] Aircraft assembly processes and systems present unique challenges in terms of scale, spatial requirements, and the number of human and system interfaces. Engineering analysis and design definitions are scattered across multiple Product Data Managers (PDMs). Computer models might not satisfy all design definitions, and physical designs might not conform to the computer models.
[0017] The terms "logical design data" and "computer model" and "physical design data" are used herein. Logical design data includes performance requirements for a system. A computer model is generating according to the performance requirements. The computer model may indicate function, layout, and planned location of the system. Physical design data is data about the implementation of the computer model.
[0019] In theory, the computer model satisfies all of its performance requirements, and the physical design data follows the computer model. In practice, however, this isn't always true, especially when the logical design data, computer models and physical design data are scattered among many different PDMs.
[0022] At block 130, the retrieved logical and physical design data and the extracted data are converted into a common data format to ensure that there is a one-to-one correlation between the logical data and the physical data. For instance, the 3D geometry for the computer models is translated out of CATIA. The extractions from that 3D geometry include inferences about the geometric types, make explicit design decisions, or extraction decisions based on physical characteristics that are cast within the logical design data.

how the function is performed or the result is achieved or (2) a broad genus claim (compare the two dissimilar data) is presented but the disclosure only describes a narrow species (compare mechanical data for an aircraft system from two dissimilar sources without details how the data are reconciled/made similar so the one to one correlation can be made --- the process/steps/algorithm of this reconciliation manual/automated is of importance) with no evidence that the genus is contemplated. As the cited paragraphs show there are no details (written description) presented about how the data is exported out CATIA software to a format that can be rendered in format to ensure that one-to-one correlation. Applicant has merely alleged it is of relatively minor consequence without addressing mapping/support for amended limitation (comparing the mechanical systems) showing a single embodiment meeting the written description requirement (format for comparing the mechanical systems between the physical design data and logical design data).  
(Argument 2) Applicant has argued in Remarks Pg.9-11:
Applicant respectfully submits that the Kragh and Sakakura reference do not qualify as prior art under 35 U.S.C. § 103 because they are not analogous to the invention set forth in claims 1,19, and 20. A prior art reference that is not from the same field of endeavor as a claimed invention MUST be “reasonably pertinent” to the problem addressed by the inventor.
…
The Applicant respectfully submits that the Kragh and Sakakura references, which are directed toward wiring harness manufacture, are simply not in the same field of endeavor as Applicant’s 

(Response 2) Kragh is analogous art to the instant claimed invention as both are directed to reconciling data (Kragh: Abstract Fig.2 Col. 5 Lines 11-46; Claim 1 converting limitation). Further the instant specification ([0022]) is directed to an aircraft system and using CATIA software for modeling. Kragh also is directed to using CATIA system for an aircraft (Kragh: Col. 3 Lines 49-57, Col.5 Lines 53-60). Hence Kragh and instant invention are in same field of endeavor. Sakakura Fig.64 & [0348] states how the design data is stored with one-to-one correlation between the 3D virtual image and 3D design data. The 3D virtual image is displayed in virtual 3D space as in [0141]. Hence Sakakura is addressing the similar problem of correlation in same field of endeavor of parts mount position and their correlation for wiring harness (See Sakakura: [0134]). Applicant has merely alleged they are Kragh and Sakakura are not analogous art without any rationale or evidence to the contrary.
(Argument 3) Applicant has argued in Remarks Pg.11-12:
….
The subject matter of claim 11 is now incorporated into each of independent claims 1,19, and 20. Accordingly, each independent claim now recites that the logical design data associated with the aircraft system includes performance requirements for specifications of a mechanical system of the aircraft system, and that the physical design data includes a layout and a location of the mechanical system.
Previously, the Examiner rejected claim 11 as being obvious in view of Kragh further in view of Sakakura. In rejecting claim 11, the Examiner stated that Sakakura at [0181]-[0184] disclosed physical design data that included the layout and location of the mechanical system, and that Kragh at Col. 1 Lines 25-27 disclosed that mechanical systems like hydraulic systems are increasingly replaced by more complicated electrical systems (NFOA at pg. 21). However, neither Sakakura nor Kragh disclose the limitations of claim 11 that is now incorporated into each of the independent claims.
The primary reference to Kragh fails to disclose or suggest the use of mechanical systems. Kragh simply acknowledges that some systems previously implemented by mechanical systems are now being implemented by electrical systems. In full, Kragh states: “Today’s aircraft tend to replace mechanical or hydraulic systems with electrical systems, resulting in more complex wiring systems.” Thus, Kragh actually teaches away from the claimed mechanical systems of the aircraft system. Kragh is titled “Three-Dimensional Wire Harness Assembly Models From Three-Dimensional Zone Models,” and is solely focused on the electrical systems, specifically the wiring assemblies for the electrical systems. Consequently, it fails to disclose or suggest the apparatus and methods for verifying mechanical systems on an aircraft.


(Response 3) Examiner looks for support for the current amendment in specification section labeled “Example 2: Mechanical System” (specification ¶[0039]-[0044]) and more specifically ¶[0041] which enumerates the mechanical system, which also includes the electrical wires (like the electrical harness).  
[0041] At block 520, data from computer models of the mechanical system is extracted. The computer models may identify layout and location of various components such as pumps, tubes, and electrical wires.

Given the broadest reasonable interpretation (BRI) the claim, the mechanical systems are not limited to hydraulic systems only, they also include electrical wires, which although electrical also have a mechanical aspect, which is what both Kragh and Sakakura are addressing. E.g. as pointed out by applicant above Sakakura [0181]-[0184] addresses various mechanical aspects of the electrical wire ([0184] “…such as connectors and ground terminals; information on accessories 12 including protecting members or covering parts, such as clamps, clips, tubes, tape and/or protectors; and information on dimensions and tolerances necessary for the production in a 2D space…”). For at least the above reasons applicant’s arguments are not persuasive. 
Claim Interpretation
The amended claim 1 limitation, “…performance requirements for specifications of a mechanical system of the aircraft system…” derives support from specification ¶[0039]-[0044] and more specifically includes mechanical aspects of electrical wires ( see ¶[0041]), therefore continues to include wiring harness. 
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-10, 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: 
“retrieving, from a first database, logical design data associated with the aircraft system, the logical design data including performance requirements for specifications of a mechanical system of the aircraft system;
converting each of the retrieved logical design data-and, the retrieved physical design data and the extracted computer model data into a common data format to ensure that there is a one-to-one correlation between the logical design data and the physical design data, the one-to-one correlation indicating at least one data value of the logical design data corresponds to at least one data value of the physical design data;”

Closest support for this is in specification: 
[0022] At block 130, the retrieved logical and physical design data and the extracted data are converted into a common data format to ensure that there is a one-to-one correlation between the logical data and the physical data. For instance, the 3D geometry for the computer models is translated out of CATIA. The extractions from that 3D geometry include inferences about the geometric types, make explicit design decisions, or extraction decisions based on physical characteristics that are cast within the logical design data.

[0023] At block 140, a difference analysis is performed to identify any non-conformances between the logical design data, the computer model(s) and the physical design data. The difference analysis includes examining the one-to-one correlation between the logical design data to the physical design data and also the logical design data to the extracted data from the computer model. For instance, a first part and a second part in the logical design data will have a corresponding first part and second part in the physical design data. Physical data may be linked to logical data, for instance, via part numbers and revisions of the logical design data. There are also explicit correlations with the computer models, which link the physical design data and logical design data to the computer models.

Example 2: Mechanical System
[0040] The physical design data may include layout and location of the components of the mechanical system. This data may be derived from physics of the system. Consider the example of a hydraulic system that includes pumps, valves, reservoirs, and transport elements (e.g., tubes, hoses and ducts). In this example, physics may be used to determine for fluid flow, tube characteristics (e.g., tube diameter), characteristics of fittings, ram characteristic, reservoir capacity, etc. The physical design data also includes elements that interface with each component in the mechanical system. For instance, the physical design data may also include interface control documentation.

[0041] At block 520, data from computer models of the mechanical system is extracted. The computer models may identify layout and location of various components such as pumps, tubes, and electrical wires.

[0042] At block 530, the retrieved logical and physical design data and the extracted data are converted into a common data format. At block 540, a difference analysis is performed to identify any non-conformances between the logical design data, the computer model(s) and the physical design data. The difference analysis determines whether each component in the mechanical system can function in its layout and location. This may involve analysis of fluid flow, mechanical interfaces, etc.

[0043] At block 550, the difference analysis is displayed. Non-conformances may be displayed. Computer models may be displayed. Linked data in the mechanical systems logical and physical data may be combined to visualize the mechanical system. As but one example, each hydraulic circuit in the system may be traced.


The priority document  US Patent No. 8949751 only mentions converting in claim and does not have support for one-to-one and also does not describe what is the common data format let alone the conversion process. Further the amendment to include only performance requirements for specifications of a mechanical system of the aircraft system does not disclose how these mechanical requirements are converted to common data format and how the one-to-one correlation is made for the comparison. Applicant has not addressed this in past in general and not so for the mechanical system.

While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

In view of (1) from MPEP cite above, here the claim recites a functional language where the process of converting is claimed without recitation of how the conversion happens. This is compounded by the fact that the neither the claim nor the specification discloses the original format of various data (logical, computer or physical) or the final common data format for the mechanical system of the claim. Further the language one-to-one is verbatim from the specification for most part from the specification.  Without knowing what format and how to convert the claim is basically is a genus claim for data conversion (In view of (2) from MPEP cite above) with the specification lacking even one example of the conversion process (See specification [0042]-[0043] lacking any details of the conversion process for the mechanical system) or the source and destination common data formats. Claims 19 and 20 also recite similar limitations and are rejected based on similar rationale.  Respective dependent claims do not cure this deficiency and are rejected likewise.
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7-10, 12-14 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US US Patent No. 7082590 by Kragh et al, in view of PGPUB No. 2003/0023947 by Sakakura et al.
Regarding Claim 1, 19 and 20 (Updated 7/1/21 likewise for all claims)
Kragh teaches a verification method for an aircraft system (Kragh: Abstract Fig.2 Col. 5 Lines 11-46), an article comprising non-transitory memory encoded with data for causing the processor to perform (Kragh: Fig.2; Also see Sakakura: Fig.1 element 14;) and a computer system comprising database and a computer (Kragh: Fig.2; Local tables as database and computer) databases for storing logical design data, physical design data, and computer models of different aircraft systems (Kragh: Col.3 Line – Col.4 Line 14 showing logical data (tolerances), design data (bundle layering) and aircraft model info), the method comprising:… 
Kragh teaches retrieving1 associated with the aircraft system, the logical design data including performance requirements for specifications of a mechanical system of the aircraft system (Kragh: logical design data performance requirements (i.e. engineering specification, margin of safety information as presented in specification – see cites in footnote) are taught as reconciling parameter list which also contains among other things tolerance, or preset parameters like system designation, aircraft model etc. -- Col.2 Line 61 – Col.3 Line 1; Col.4 Lines 5-14 at least; performance requirements for specifications of a mechanical system of the aircraft system includes various tolerances (Col.2 Lines 58-67), like spacing tolerances (Col.5 Lines 58-63; [0168] “The wiring harness 3 frequently is comprised of an aggregate of wires and covering parts (e.g. vinyl tubes, corrugate tubes, taping, etc.) 26 mounted around the wires 21. Accordingly, the shapes of the covering parts 26 need to be represented with the shape data of the wires 21.” --- showing tubes as part of mechanical design of wiring harness)
Kragh: Col.2 Lines 61- Col.3 Lines 1:
    PNG
    media_image1.png
    204
    458
    media_image1.png
    Greyscale

Kragh: Col.4 Lines 5-14:

    PNG
    media_image2.png
    193
    458
    media_image2.png
    Greyscale

Kragh teaches extracting computer model data (Kragh: Col.6-Col.8 Lines 17) (Kragh: computer model 

    PNG
    media_image3.png
    173
    445
    media_image3.png
    Greyscale

Kragh Col. 3 Lines 40-50 show computer data models as CATIA models generated as plural wiring harness installation (WHI) models: 
Kragh: Col. 3 Lines 40-50 
    PNG
    media_image4.png
    349
    453
    media_image4.png
    Greyscale

These CATIA models also utilize specified tolerances2 specified for the WHI (CATIA) models to create and modify the WHI models. See


    PNG
    media_image5.png
    465
    451
    media_image5.png
    Greyscale
 
The cites above showing not only extracting CATIA models based on the performance/logical design data but also modifying the CATIA/WHI Model based on performance models).
Kragh also teaches the computer model indicating a function, a layout, and a planned location of the aircraft system, the extracted computer model data including data based on physical characteristics that are cast within the logical design data (Kragh: Col.4 Lines 15-38 showing the WHI are interrogated function and layout; Also See Col.6-Col.8 Lines 17 as various kinds of data stored in WHI model (computer model) that can accessed; Fig.2 Extraction Menu & Col.6 Lines 31 onwards);

Kragh does not explicitly teach ;
Kragh teaches converting each of the retrieved logical design data-and,  (Kragh: Col.4 Lines 15-38 shows the parameters (logical data) modifying the WHI model (computer model data), thereby being the same format) 
Kragh does not explicitly teach 
Kragh essentially is used to show that verification method can be used in an aircraft design. Sakakura below is used to show how in a vehicle (a broader teaching) the specific implementation can be done.
Sakakura teaches retrieving, from a first database, logical design data associated with the (Sakakura: [0183] tolerances  as logical/performance data, [0200] – specification data  (name, code, type, length, [0234] Covering parts c11, c12, c13 such as clamps, clips, protectors, tubes and tape are index information of covering parts and include relationship information linked with the circuit information to indicate which circuit is joined with which covering part,…).
Sakakura teaches extracting computer model data from a computer model stored on a second database (Sakakura: computer data model is generated as “3D design data” in step S208, and stored in the database --- [0045], [0333]-[0337] [0360]; [0204]-[0207] showing how the part information (performance data) is used in the design layout associating 3D shape data to 3D wire path data to design the harness).
Sakakura teaches retrieving, from a third database (Sakakura:[0134][0330] database as storage), physical design data associated with the (Sakakura: [0134] physical design data as reference layout data is 3D layout of the wiring harness and is designed beforehand for a wire layout object, such as an automotive vehicle or an electric appliance, based on the mount positions of parts [physical data] in the wire layout object and coordinate information on the shape of the wiring harness in the 3D space),  the physical design  data including data describing the actual implementation of the computer model (Sakakura: [0134] – based on mount position of the wire harness – [0130], physical 3D layout from the vehicle [0036]) and a layout and a location of the mechanical system  (Sakakura: [0036], here the mechanical system is part of wiring harness assembly  in view of BRI) .

    PNG
    media_image6.png
    623
    429
    media_image6.png
    Greyscale
Sakakura teaches converting each of the retrieved logical design data-and, the retrieved physical design data and the extracted computer model data into a common data format to ensure that there is a one-to-one correlation between the logical design data and the physical design data, the one-to-one correlation indicating at least one data value of the logical design data corresponds to at least one data value of the physical design data (Sakakura: [0036], [0130], [0134], further [0141]-[0143] shows one to one correlation between the (3D) design data and (physical) reference layout data,  [0330]-[0343][0182] – by definition of superimposing, both the superimposed (claimed logical/computer design data represented by Sakakura’s 3D design data) and background data (the claimed physical design data represented by Sakakura’s reference design data) are one to one correlated and converted into formats that has common base.)

    PNG
    media_image7.png
    293
    605
    media_image7.png
    Greyscale
Additionally, Sakakura Fig.64 & [0348] states how the design data is 

Also as disclosed in [0150]-[0166] demonstrates bending/curving of harness in absolute coordinates (absolute = combining the reference layout data and design data in same space). More specifically the co-incidence of designs can be verified using commercial software as in [0174]:

    PNG
    media_image8.png
    331
    392
    media_image8.png
    Greyscale
 
Sakakura also teaches verifying the 
 is also analogous art to the instant claimed invention as both are directed to reconciling data (Kragh: Abstract Fig.2 Col. 5 Lines 11-46; Claim 1 converting limitation). Further the instant specification ([0022]) is directed to an aircraft system and using CATIA software for modeling. Kragh also is directed to using CATIA system for an aircraft (Kragh: Col. 3 Lines 49-57, Col.5 Lines 53-60). Hence Kragh and instant invention are in same field of endeavor. Sakakura Fig.64 & [0348] states how the design data is stored with one-to-one correlation between the 3D virtual image and 3D design data. The 3D virtual image is displayed in virtual 3D space as in [0141]. Hence Sakakura is addressing the similar problem of correlation in same field of endeavor of parts mount position and their correlation for wiring harness (See Sakakura: [0134]). Applicant has merely alleged they are Kragh and Sakakura are not analogous art without any rationale or evidence to the contrary.
Regarding Claim 3
Sakakura teaches displaying linked logical and physical data (Sakakura: Fig. 64 at least). 
Regarding Claim 4
Sakakura teaches displaying the computer model (Sakakura: [0329]-[0330]). 
Regarding Claim 5
Sakakura teaches wherein the computer model is a 3D model generated from the logical data (Sakakura: [0320]-[0342]), and wherein at least some of the extracted data includes data that is not found in the logical design data (Sakakura: [0342]) Kragh also teaches in Col.5 Lines 11-46). 
Regarding Claim 7
Sakakura teaches wherein the difference analysis includes examining a one-to-one correlation between the logical design data to the physical design data and also the logical design data to the extracted computer model data (Sakakura: [0326] & Fig. 64, [0341]-[0342]).  
Regarding Claim 8
Sakakura (& Kragh) teaches wherein the non-conformances include at least one of missing design information and spatial requirement violations (Sakakura: [0386] Fig .66 & 67 Also see Kragh: Col.5 Lines 11-Col.6 Lines 3). 
Regarding Claim 9 (Updated 7/1/2021)
Kragh teaches wherein the aircraft system is further comprises an electrical wire system (Kragh: Abstract Fig.2 Col. 5 Lines 11-46).
Sakakura teaches wherein the  [teaches for a vehicle, aircraft being a vehicle] system is further comprises an electrical wire system, wherein the logical design further includes schematics and wiring diagrams of the system, and the physical design data further includes layout and location of wires in the wire system (Sakakura: [0036] [0181] [0227]). 
Regarding Claim 10
Sakakura (& Kragh) teaches wherein performing the difference analysis includes tracing each individual wire in the system to ensure that wire routing is complete (Sakakura: [0281]-[0282]: Also see Kragh: Col.6 Lines 4-25). 
Regarding Claim 12 (Updated 7/1/2021)
Sakakura teaches wherein performing the difference analysis includes tracing each hydraulic circuit in the mechanical system (Sakakura: [0027]-[0028] displaying the difference analysis as “unnatural twist can be determined visually or automatically by displaying a change of the phase difference on the display means.”).
Regarding Claim 13
Kragh teaches further comprising selecting a volume of an aircraft (Kragh: as Zones: Col.2 Lines 42-51; Col.5 Lines 52-Col.6 Line 3) for installation of the system, wherein the logical design data includes engineering drawings of the system, wherein the physical design data includes installation records associated with the system, and wherein the difference analysis reveals any structures that have yet to be installed in the aircraft (Kragh: Col.7 Lines 6-38). 
Regarding Claim 14
Kragh teaches wherein performing the difference analysis includes determining status of completion of installing the system in the aircraft (Kragh: Col.7 Lines 6-38). 
Regarding Claim 21
further including displaying the computer model (Sakakura: Fig.68-73, [0375]-[0389] describing various violations being addressed on the computer model), the computer model including highlighting of missing components (such as component F/F1 as shown in Fig.68 which is later added) and spatial requirement violations based on the difference analysis (Sakakura: [0378]-[089] – various interferences as violations, indicated by displayed messages).
Regarding Claim 22
Kragh teaches further including displaying a status of an airplane system installation (Kragh: Col.7 Lines 14-38 and specifically, lines 23-26 “…For example, the WHI data can be searched by engineer's name to determine his or her progress in generating and/or completing WHI data for his or her portion of the project. Also, the WHI data can be searched by aircraft effectivity to determine how complete the data is for a particular aircraft....”).
Regarding Claim 23 (New)
Sakakura teaches wherein the non-transitory memory encoded with data further causes the processor to display the computer model, the computer model including highlighting of missing components (Sakakura: [0027]-[0028] – missing component could be untwisted wire) and spatial requirement violations based on the difference analysis ((Sakakura: [0027]-[0028] displaying the difference analysis for a wire as “[wire with] unnatural twist [considered a violation] can be determined visually or automatically by displaying a change of the phase difference on the display means.”; Also see Fig.70-71 showing a violation of wire passing through a tube F which has to be corrected [0367]-[0376]). 

Claims 15-18 rejected under 35 U.S.C. 103(a) as being unpatentable over Kragh, in view of Sakakura, further in view of US PGPUB No. 20100161095 Lindgren L.  (Lindgren  hereafter).
Regarding Claim 15
Teachings of Kragh and Sakakura are shown in the parent claim 1.
Kragh and Sakakura do not teach all the limitations of this claim. 
Motivation to combine Kragh and Sakakura is same as in claim 1. 
Lindgren teaches comprising selecting a volume of an aircraft for structural repair (Lindgren: Fig. 7); wherein the physical design data includes data associated with previous structural repairs within the selected volume (Lindgren: [0007]), and wherein the difference analysis reveals resources that are needed for the repair (Lindgren: Fig.7).
 It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lindgren to Kragh-Sakakura. The motivation to combine would have been that Lindgren teaches performing large area repairs to composite structures, such as an airplane fuselage, that may be rapidly designed and installed, and which reduce dependence on multiple skilled personnel during design and installation (Lindgren: [0004]). Additionally Lindgren is analogous art in the field of finding alternate parts for the replacement using CAD modeling, such as in Kragh (Col.7 Lines50-Col.8 Lines 2). 
Regarding Claim 16
Lindgren teaches wherein the structural repair involves a replacement structure (Lindgren: [0007], [0033]-[0036]), and new parts needed to interface the replacement 
Regarding Claim 17
Lindgren teaches wherein design data and computer models associated with the replacement structure, the new parts, and the existing structure are also displayed (Lindgren: Fig.7 [0033]). 
Regarding Claim 18
Lindgren teaches wherein repair procedures associated with the structural repair are also displayed (Lindgren: Fig.7). 
---- This page is left blank after this line -----


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/
Primary Examiner, Art Unit 2128
Thursday, July 1, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification: 
        ¶[0029]…Reference is made to FIG. 3. At block 310, logical design data associated with the electrical wire system…
        ¶[0038]…The display 400 may also provide logical design data such as engineering specifications and engineering drawings.
        ¶[0018]…As but one example, the logical design data may specify requirements for a conduit…
        ¶[0060]…The logical design data may also include margin of safety information regarding the parts (e.g., how the parts fail and their load cases).
        2 Tolerances mapped to performance requirements/logical design data in claim --- taught in Kragh: Col.2 Lines 61- Col.3 Lines 1, Col.4 Lines 5-14 - paragraphs annotated above.